
	
		II
		111th CONGRESS
		2d Session
		S. 3258
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2010
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the securities laws to modernize and strengthen
		  investor protection, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Modernizing and Strengthening Investor
			 Protection Act of 2010.
		2.Strengthening
			 enforcement by the Commission
			(a)Nationwide
			 service of subpoenas
				(1)Securities Act
			 of 1933Section 22(a) of the Securities Act of 1933 (15 U.S.C.
			 77v(a)) is amended by inserting after the second sentence the following:
			 In any action or proceeding instituted by the Commission under this
			 title in a United States district court for any judicial district, a subpoena
			 issued to compel the attendance of a witness or the production of documents or
			 tangible things (or both) at a hearing or trial may be served at any place
			 within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules of Civil
			 Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
				(2)Securities
			 Exchange Act of 1934Section 27 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78aa) is amended by inserting after the third sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district, a
			 subpoena issued to compel the attendance of a witness or the production of
			 documents or tangible things (or both) at a hearing or trial may be served at
			 any place within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules
			 of Civil Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
				(3)Investment
			 Company Act of 1940Section 44 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–43) is amended by inserting after the fourth sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district, a
			 subpoena issued to compel the attendance of a witness or the production of
			 documents or tangible things (or both) at a hearing or trial may be served at
			 any place within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules
			 of Civil Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
				(4)Investment
			 Advisers Act of 1940Section 214 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–14) is amended by inserting after the third sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district, a
			 subpoena issued to compel the attendance of a witness or the production of
			 documents or tangible things (or both) at a hearing or trial may be served at
			 any place within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules
			 of Civil Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
				(b)Authority To
			 impose civil penalties in cease-and-Desist proceedings
				(1)Under the
			 Securities Act of 1933Section 8A of the Securities Act of 1933
			 (15 U.S.C. 77h–1) is amended by adding at the end the following new
			 subsection:
					
						(g)Authority To
				impose money penalties
							(1)GroundsIn
				any cease-and-desist proceeding under subsection (a), the Commission may impose
				a civil penalty on a person if the Commission finds, on the record, after
				notice and opportunity for hearing, that—
								(A)such
				person—
									(i)is
				violating or has violated any provision of this title, or any rule or
				regulation issued under this title; or
									(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				thereunder; and
									(B)such penalty is in
				the public interest.
								(2)Maximum amount
				of penalty
								(A)First
				tierThe maximum amount of a penalty for each act or omission
				described in paragraph (1) shall be $7,500 for a natural person or $75,000 for
				any other person.
								(B)Second
				tierNotwithstanding subparagraph (A), the maximum amount of
				penalty for each such act or omission shall be $75,000 for a natural person or
				$375,000 for any other person, if the act or omission described in paragraph
				(1) involved fraud, deceit, manipulation, or deliberate or reckless disregard
				of a regulatory requirement.
								(C)Third
				tierNotwithstanding subparagraphs (A) and (B), the maximum
				amount of penalty for each such act or omission shall be $150,000 for a natural
				person or $725,000 for any other person, if—
									(i)the act or
				omission described in paragraph (1) involved fraud, deceit, manipulation, or
				deliberate or reckless disregard of a regulatory requirement; and
									(ii)such act or
				omission directly or indirectly resulted in—
										(I)substantial
				losses or created a significant risk of substantial losses to other persons;
				or
										(II)substantial
				pecuniary gain to the person who committed the act or omission.
										(3)Evidence
				concerning ability to payIn any proceeding in which the
				Commission may impose a penalty under this section, a respondent may present
				evidence of the ability of the respondent to pay such penalty. The Commission
				may, in its discretion, consider such evidence in determining whether such
				penalty is in the public interest. Such evidence may relate to the extent of
				the ability of the respondent to continue in business and the collectability of
				a penalty, taking into account any other claims of the United States or third
				parties upon the assets of the respondent and the amount of the assets of the
				respondent.
							.
				(2)Under the
			 Securities Exchange Act of 1934Section 21B(a) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u–2(a)) is amended—
					(A)by striking the
			 matter immediately following paragraph (4);
					(B)in the matter
			 preceding paragraph (1), by inserting after opportunity for
			 hearing, the following: that such penalty is in the public
			 interest and;
					(C)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and
			 adjusting the subparagraph margins accordingly;
					(D)by striking
			 In any proceeding and inserting the following:
						
							(1)In
				generalIn any proceeding
							;
				and
					(E)by adding at the
			 end the following:
						
							(2)Cease-and-desist
				proceedingsIn any proceeding instituted under section 21C
				against any person, the Commission may impose a civil penalty, if the
				Commission finds, on the record after notice and opportunity for hearing, that
				such person—
								(A)is violating or
				has violated any provision of this title, or any rule or regulation issued
				under this title; or
								(B)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				issued under this
				title.
								.
					(3)Under the
			 Investment Company Act of 1940Section 9(d)(1) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–9(d)(1)) is amended—
					(A)by striking the
			 matter immediately following subparagraph (C);
					(B)in the matter
			 preceding subparagraph (A), by inserting after opportunity for
			 hearing, the following: that such penalty is in the public
			 interest, and;
					(C)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and
			 adjusting the clause margins accordingly;
					(D)by striking
			 In any proceeding and inserting the following:
						
							(A)In
				generalIn any proceeding
							;
				and
					(E)by adding at the
			 end the following:
						
							(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(f) against any person, the Commission may impose a civil penalty if the
				Commission finds, on the record, after notice and opportunity for hearing, that
				such person—
								(i)is
				violating or has violated any provision of this title, or any rule or
				regulation issued under this title; or
								(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				issued under this
				title.
								.
					(4)Under the
			 Investment Advisers Act of 1940Section 203(i)(1) of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–3(i)(1)) is amended—
					(A)by striking the
			 undesignated matter immediately following subparagraph (D);
					(B)in the matter
			 preceding subparagraph (A), by inserting after opportunity for
			 hearing, the following: that such penalty is in the public
			 interest and;
					(C)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and
			 adjusting the clause margins accordingly;
					(D)by striking
			 In any proceeding and inserting the following:
						
							(A)In
				generalIn any proceeding
							;
				and
					(E)by adding at the
			 end the following new subparagraph:
						
							(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(k) against any person, the Commission may impose a civil penalty if the
				Commission finds, on the record, after notice and opportunity for hearing, that
				such person—
								(i)is
				violating or has violated any provision of this title, or any rule or
				regulation issued under this title; or
								(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				issued under this
				title.
								.
					(c)Formerly
			 associated persons
				(1)Member or
			 employee of the municipal securities rulemaking boardSection
			 15B(c)(8) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(8)) is
			 amended by striking any member or employee and inserting
			 any person who is, or at the time of the alleged violation or abuse was,
			 a member or employee.
				(2)Person
			 associated with a government securities broker or dealerSection
			 15C(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–5(c)) is
			 amended—
					(A)in paragraph
			 (1)(C), by striking any person associated, or seeking to become
			 associated, and inserting any person who is, or at the time of
			 the alleged misconduct was, associated or seeking to become associated;
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by inserting , seeking to become associated, or, at
			 the time of the alleged misconduct, associated or seeking to become
			 associated after any person associated; and
						(ii)in
			 subparagraph (B), by inserting , seeking to become associated, or, at
			 the time of the alleged misconduct, associated or seeking to become
			 associated after any person associated.
						(3)Person
			 associated with a member of a national securities exchange or registered
			 securities associationSection 21(a)(1) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended, in the first sentence,
			 by inserting , or, as to any act or practice, or omission to act, while
			 associated with a member, formerly associated after member or a
			 person associated.
				(4)Participant of a
			 registered clearing agencySection 21(a)(1) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended, in the first sentence,
			 by inserting or, as to any act or practice, or omission to act, while a
			 participant, was a participant, after in which such person is a
			 participant,.
				(5)Officer or
			 director of a self-regulatory organizationSection 19(h)(4) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78s(h)(4)) is amended—
					(A)by striking
			 any officer or director and inserting any person who is,
			 or at the time of the alleged misconduct was, an officer or director;
			 and
					(B)by striking
			 such officer or director and inserting such
			 person.
					(6)Officer or
			 director of an investment companySection 36(a) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–35(a)) is amended—
					(A)by striking
			 a person serving or acting and inserting a person who is,
			 or at the time of the alleged misconduct was, serving or acting;
			 and
					(B)by striking
			 such person so serves or acts and inserting such person
			 so serves or acts, or at the time of the alleged misconduct, so served or
			 acted.
					(7)Person
			 associated with a public accounting firm
					(A)Sarbanes-Oxley
			 Act of 2002 amendmentSection 2(a)(9) of the Sarbanes-Oxley Act
			 of 2002 (15 U.S.C. 7201(9)) is amended by adding at the end the
			 following:
						
							(C)Investigative
				and enforcement authorityFor
				purposes of sections 3(c), 101(c), 105, and 107(c) and the rules of the Board
				and Commission issued thereunder, except to the extent specifically excepted by
				such rules, the terms defined in subparagraph (A) shall include any person
				associated, seeking to become associated, or formerly associated with a public
				accounting firm, except that—
								(i)the authority to
				conduct an investigation of such person under section 105(b) shall apply only
				with respect to any act or practice, or omission to act, by the person while
				such person was associated or seeking to become associated with a registered
				public accounting firm; and
								(ii)the authority to
				commence a disciplinary proceeding under section 105(c)(1), or impose sanctions
				under section 105(c)(4), against such person shall apply only with respect
				to—
									(I)conduct occurring
				while such person was associated or seeking to become associated with a
				registered public accounting firm; or
									(II)non-cooperation,
				as described in section 105(b)(3), with respect to a demand in a Board
				investigation for testimony, documents, or other information relating to a
				period when such person was associated or seeking to become associated with a
				registered public accounting
				firm.
									.
					(B)Securities
			 Exchange Act of 1934 amendmentSection 21(a)(1) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u(a)(1)) is amended by striking or a person
			 associated with such a firm and inserting “, a person associated with
			 such a firm, or, as to any act, practice, or omission to act, while associated
			 with such firm, a person formerly associated with such a firm”.
					(8)Supervisory
			 personnel of an audit firmSection 105(c)(6) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(c)(6)) is amended—
					(A)in subparagraph
			 (A), by striking the supervisory personnel and inserting
			 any person who is, or at the time of the alleged failure reasonably to
			 supervise was, a supervisory person; and
					(B)in subparagraph
			 (B)—
						(i)by
			 striking No associated person and inserting No current or
			 former supervisory person; and
						(ii)by
			 striking any other person and inserting any associated
			 person.
						(9)Member of the
			 Public Company Accounting Oversight BoardSection 107(d)(3) of
			 the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7217(d)(3)) is amended by striking
			 any member and inserting any person who is, or at the
			 time of the alleged misconduct was, a member.
				(d)Extraterritorial
			 jurisdiction of the antifraud provisions of the Federal securities
			 laws
				(1)Under the
			 Securities Act of 1933Section 22 of the Securities Act of 1933
			 (15 U.S.C. 77v(a)) is amended by adding at the end the following new
			 subsection:
					
						(c)Extraterritorial
				jurisdictionThe district
				courts of the United States and the United States courts of any Territory shall
				have jurisdiction of an action or proceeding brought or instituted by the
				Commission or the United States alleging a violation of section 17(a)
				involving—
							(1)conduct within the
				United States that constitutes significant steps in furtherance of the
				violation, even if the securities transaction occurs outside the United States
				and involves only foreign investors; or
							(2)conduct occurring
				outside the United States that has a foreseeable substantial effect within the
				United
				States.
							.
				(2)Under the
			 Securities Exchange Act of 1934Section 27 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78aa) is amended—
					(A)by striking
			 The district and inserting the following:
						
							(a)In
				generalThe
				district
							;
				and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Extraterritorial
				jurisdictionThe district
				courts of the United States and the United States courts of any Territory shall
				have jurisdiction of an action or proceeding brought or instituted by the
				Commission or the United States alleging a violation of the antifraud
				provisions of this title involving—
								(1)conduct within the
				United States that constitutes significant steps in furtherance of the
				violation, even if the securities transaction occurs outside the United States
				and involves only foreign investors; or
								(2)conduct occurring
				outside the United States that has a foreseeable substantial effect within the
				United
				States.
								.
					(3)Under the
			 Investment Advisers Act of 1940Section 214 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–14) is amended—
					(A)by striking
			 The district and inserting the following:
						
							(a)In
				generalThe
				district
							;
				and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Extraterritorial
				jurisdictionThe district
				courts of the United States and the United States courts of any Territory shall
				have jurisdiction of an action or proceeding brought or instituted by the
				Commission or the United States alleging a violation of section 206
				involving—
								(1)conduct within the
				United States that constitutes significant steps in furtherance of the
				violation, even if the violation is committed by a foreign adviser and involves
				only foreign investors; or
								(2)conduct occurring
				outside the United States that has a foreseeable substantial effect within the
				United
				States.
								.
					(e)Control person
			 liability under the Securities Exchange Act of 1934Section 20(a) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78t(a)) is amended by inserting after controlled
			 person is liable the following: (including to the Commission in
			 any action brought under paragraph (1) or (3) of section 21(d)).
			(f)Aiding and
			 abetting under the securities laws
				(1)Under the
			 Securities Act of 1933Section 15 of the Securities Act of 1933
			 (15 U.S.C. 77o) is amended—
					(A)by striking
			 Every person who and inserting (a)
			 Controlling
			 persons.—Every person who; and
					(B)by adding at the
			 end the following:
						
							(b)Prosecution of
				persons who aid and abet violationsFor purposes of any action
				brought by the Commission under subparagraph (b) or (d) of section 20, any
				person that knowingly or recklessly provides substantial assistance to another
				person in violation of a provision of this Act, or of any rule or regulation
				issued under this Act, shall be deemed to be in violation of such provision to
				the same extent as the person to whom such assistance is
				provided.
							.
					(2)Under the
			 Investment Company Act of 1940Section 48 of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–48) is amended by redesignating subsection
			 (b) as subsection (c) and inserting after subsection (a) the following:
					
						(b)For purposes of
				any action brought by the Commission under subsection (d) or (e) of section 42,
				any person that knowingly or recklessly provides substantial assistance to
				another person in violation of a provision of this Act, or of any rule or
				regulation issued under this Act, shall be deemed to be in violation of such
				provision to the same extent as the person to whom such assistance is
				provided.
						.
				(3)Under the
			 Investment Advisers ActSection 209 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–9) is amended by inserting at the end the following new
			 subsection:
					
						(f)Aiding and
				abettingFor purposes of any action brought by the Commission
				under subsection (e), any person that knowingly or recklessly has aided,
				abetted, counseled, commanded, induced, or procured a violation of any
				provision of this Act, or of any rule, regulation, or order hereunder, shall be
				deemed to be in violation of such provision, rule, regulation, or order to the
				same extent as the person that committed such
				violation.
						.
				(4)Under the
			 Securities Exchange Act of 1934Section 20(e) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78t(e)) is amended by inserting or
			 recklessly after knowingly.
				3.Addressing
			 issues revealed by the Madoff fraud
			(a)Revision to
			 recordkeeping rule
				(1)Investment
			 Company Act of 1940 amendmentsSection 31 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–30) is amended—
					(A)in subsection
			 (a)(1), by adding at the end the following: Each person having custody
			 or use of the securities, deposits, or credits of a registered investment
			 company shall maintain and preserve all records that relate to the custody or
			 use by such person of the securities, deposits, or credits of the registered
			 investment company for such period or periods as the Commission, by rule or
			 regulation, may prescribe, as necessary or appropriate in the public interest
			 or for the protection of investors.; and
					(B)in subsection (b),
			 by adding at the end the following:
						
							(4)Records of
				persons with custody or use
								(A)In
				generalRecords of persons
				having custody or use of the securities, deposits, or credits of a registered
				investment company that relate to such custody or use, are subject at any time,
				or from time to time, to such reasonable periodic, special, or other
				examinations and other information and document requests by representatives of
				the Commission, as the Commission deems necessary or appropriate in the public
				interest or for the protection of investors.
								(B)Certain persons
				subject to other regulationAny person that is subject to
				regulation and examination by a Federal financial institution regulatory agency
				(as such term is defined under section 212(c)(2) of title 18, United States
				Code) may satisfy any examination request, information request, or document
				request described under subparagraph (A), by providing to the Commission a
				detailed listing, in writing, of the securities, deposits, or credits of the
				registered investment company within the custody or use of such
				person.
								.
					(2)Investment
			 Advisers Act of 1940 amendmentSection 204 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–4) is amended by adding at the end the following new
			 subsection:
					
						(d)Records of
				persons with custody or use
							(1)In
				generalRecords of persons
				having custody or use of the securities, deposits, or credits of a client, that
				relate to such custody or use, are subject at any time, or from time to time,
				to such reasonable periodic, special, or other examinations and other
				information and document requests by representatives of the Commission, as the
				Commission deems necessary or appropriate in the public interest or for the
				protection of investors.
							(2)Certain persons
				subject to other regulationAny person that is subject to
				regulation and examination by a Federal financial institution regulatory agency
				(as such term is defined under section 212(c)(2) of title 18, United States
				Code) may satisfy any examination request, information request, or document
				request described under paragraph (1), by providing the Commission with a
				detailed listing, in writing, of the securities, deposits, or credits of the
				client within the custody or use of such
				person.
							.
				(b)Streamlined
			 hiring authority for market specialists
				(1)Appointment
			 authoritySection 3114 of title 5, United States Code, is amended
			 by striking the section heading and all that follows through the end of
			 subsection (a) and inserting the following:
					
						3114.Appointment
				of candidates to certain positions in the competitive service by the Securities
				and Exchange Commission
							(a)ApplicabilityThis
				section applies with respect to any position of accountant, economist, and
				securities compliance examiner at the Commission that is in the competitive
				service, and any position at the Commission in the competitive service that
				requires specialized knowledge of financial and capital market formation or
				regulation, financial market structures or surveillance, or information
				technology.
							.
				(2)Clerical
			 amendmentThe table of sections for chapter 31 of title 5, United
			 States Code, is amended by striking the item relating to section 3114 and
			 inserting the following:
					
						
							3114. Appointment of candidates
				to positions in the competitive service by the Securities and Exchange
				Commission.
						
						.
				(3)Pay
			 authorityThe Commission may set the rate of pay for experts and
			 consultants appointed under the authority of section 3109 of title 5, United
			 States Code, in the same manner in which it sets the rate of pay for employees
			 of the Commission.
				(c)SIPC
			 reforms
				(1)Removing the
			 distinction between claims for cash and claims for securitiesThe Securities Investor Protection Act of
			 1970 (15 U.S.C. 78aaa et seq.) is amended—
					(A)in section
			 8(e)(4)(B) (15 U.S.C. 78fff–2(e)(4)(B)), by striking for cash or
			 securities;
					(B)in section 9(a)
			 (15 U.S.C. 78fff–3(a))—
						(i)by striking
			 paragraph (1); and
						(ii)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
			 and
						(C)in section
			 16(2)(B) (15 U.S.C. 78lll(2)(B)), by striking for cash or
			 securities.
					(2)Liquidation of
			 a carrying broker-dealerSection 5(a)(3) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78eee(a)(3)) is amended—
					(A)by striking the undesignated matter
			 immediately following subparagraph (B);
					(B)in subparagraph (A), by striking any
			 member of SIPC and inserting the member;
					(C)in subparagraph (B), by striking the comma
			 at the end and inserting a period;
					(D)by striking
			 If SIPC and inserting the following:
						
							(A)In
				generalSIPC may, upon notice to a member of SIPC, file an
				application for a protective decree with any court of competent jurisdiction
				specified in section 21(e) or 27 of the Securities Exchange Act of 1934, except
				that no such application shall be filed with respect to a member, the only
				customers of which are persons whose claims could not be satisfied by SIPC
				advances pursuant to section 9, if SIPC
							;
				and
					(E)by adding at the
			 end the following:
						
							(B)Consent
				requiredNo member of SIPC that has a customer may enter into an
				insolvency, receivership, or bankruptcy proceeding, under Federal or State law,
				without the specific consent of
				SIPC.
							.
					4.Enhanced ability
			 of Commission to obtain needed information
			(a) Investment
			 company examinationSection
			 31(b)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–30(b)(1)) is
			 amended to read as follows:
				
					(1)In
				generalThe following records
				shall be subject, at any time, or from time to time, to such reasonable
				periodic, special, or other examinations by representatives of the Commission
				as the Commission deems necessary or appropriate in the public interest or for
				the protection of investors:
						(A)All records of a registered investment
				company.
						(B)All records of a underwriter, broker,
				dealer, or investment adviser that is a majority-owned subsidiary of a
				registered investment company.
						(C)All records required to be maintained and
				preserved by a investment adviser that is not a majority-owned subsidiary of a
				registered investment company.
						(D)All records required to be maintained and
				preserved by a depositor of a registered investment company.
						(E)All records required to be maintained and
				preserved by a principal underwriter for a registered investment company (other
				than a closed-end
				company).
						.
			(b)Expanded access
			 to grand jury informationChapter 215 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					3323.Access to
				grand jury information
						(a)Disclosure
							(1)In
				generalUpon motion of an
				attorney for the government, a court may direct disclosure of matters occurring
				before a grand jury during an investigation of conduct that may constitute a
				violation of any provision of the securities laws to the Securities and
				Exchange Commission for use in relation to any matter within the jurisdiction
				of the Commission.
							(2)Substantial need
				requiredA court may issue an
				order under paragraph (1) only upon a finding of a substantial need in the
				public interest.
							(b)Use of
				matterA person to whom a
				matter has been disclosed under this section shall not use such matter, other
				than for the purpose for which such disclosure was authorized.
						(c)DefinitionsAs
				used in this section—
							(1)the terms
				attorney for the government and grand jury
				information have the meanings given to those terms in section 3322 of
				title 18, United States Code; and
							(2)the term
				securities laws has the same meaning as in section 3(a)(47) of the
				Securities Exchange Act of
				1934.
							.
			(c)Enhanced
			 authority of the Securities and Exchange Commission To conduct surveillance and
			 risk assessment
				(1)Securities
			 Exchange Act of 1934Section
			 17(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78q(b)) is amended by
			 adding at the end the following:
					
						(5)Surveillance and
				risk assessmentAll persons
				described in subsection (a) are subject, at any time, or from time to time, to
				such reasonable periodic, special, or other information and document requests
				by representatives of the Commission as the Commission, by rule or order, deems
				necessary or appropriate to conduct surveillance or risk assessments of the
				securities markets, persons registered with the Commission under this title, or
				otherwise in furtherance of the purposes of this
				title.
						.
				(2)Investment
			 Company Act of 1940Section
			 31(b) of the Investment Company Act of 1940 (15 U.S.C. 80a–30(b)) is amended by
			 adding at the end the following:
					
						(5)Surveillance and
				risk assessmentAll persons
				described in subsection (a) are subject at any time, or from time to time, to
				such reasonable periodic, special, or other information and document requests
				by representatives of the Commission as the Commission, by rule or order, deems
				necessary or appropriate to conduct surveillance or risk assessments of the
				securities markets, persons registered with the Commission under this title, or
				otherwise in furtherance of the purposes of this
				title.
						.
				(3)Document
			 requestsSection 204 of the Investment Advisers Act of 1940 (15
			 U.S.C. 80b–4) is amended by adding at the end the following:
					
						(e)Surveillance and
				risk assessmentAll persons
				described in subsection (a) are subject at any time, or from time to time, to
				such reasonable periodic, special, or other information and document requests
				by representatives of the Commission as the Commission, by rule or order, deems
				necessary or appropriate to conduct surveillance or risk assessments of the
				securities markets, persons registered with the Commission under this title, or
				otherwise in furtherance of the purposes of this
				title.
						.
				(d)Protecting
			 confidentiality of materials submitted to the Commission
				(1)Securities
			 Exchange Act of 1934Section 24 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78x) is amended—
					(A)in subsection
			 (d), by striking subsection (e) and inserting subsection
			 (f);
					(B)by redesignating
			 subsection (e) as subsection (f); and
					(C)by inserting
			 after subsection (d) the following:
						
							(e)Records
				obtained from registered persons
								(1)In
				generalExcept as provided in subsection (f), the Commission
				shall not be compelled to disclose records or information obtained pursuant to
				section 17(b), or records or information based upon or derived from such
				records or information, if such records or information have been obtained by
				the Commission for use in furtherance of the purposes of this title, including
				surveillance, risk assessments, or other regulatory and oversight
				activities.
								(2)Treatment of
				informationFor purposes of section 552 of title 5, United States
				Code, this subsection shall be considered a statute described in subsection
				(b)(3)(B) of such section 552. Collection of information pursuant to section 17
				shall be an administrative action involving an agency against specific
				individuals or agencies pursuant to section 3518(c)(1) of title 44, United
				States
				Code.
								.
					(2)Investment
			 Company Act of 1940Section 31 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–30) is amended—
					(A)by striking
			 subsection (c) and inserting the following:
						
							(c)Limitations on
				disclosure by CommissionNotwithstanding any other provision of
				law, the Commission shall not be compelled to disclose any records or
				information provided to the Commission under this section, or records or
				information based upon or derived from such records or information, if such
				records or information have been obtained by the Commission for use in
				furtherance of the purposes of this title, including surveillance, risk
				assessments, or other regulatory and oversight activities. Nothing in this
				subsection authorizes the Commission to withhold information from the Congress
				or prevent the Commission from complying with a request for information from
				any other Federal department or agency requesting the information for purposes
				within the scope of jurisdiction of that department or agency, or complying
				with an order of a court of the United States in an action brought by the
				United States or the Commission. For purposes of section 552 of title 5, United
				States Code, this section shall be considered a statute described in subsection
				(b)(3)(B) of such section 552. Collection of information pursuant to section 31
				shall be an administrative action involving an agency against specific
				individuals or agencies pursuant to section 3518(c)(1) of title 44, United
				States
				Code.
							;
					(B)by striking
			 subsection (d); and
					(C)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively.
					(3)Investment
			 Advisers Act of 1940Section 210 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–10) is amended by adding at the end the
			 following:
					
						(d)Limitations on
				disclosure by the CommissionNotwithstanding any other provision
				of law, the Commission shall not be compelled to disclose any records or
				information provided to the Commission under this section, or records or
				information based upon or derived from such records or information, if such
				records or information have been obtained by the Commission for use in
				furtherance of the purposes of this title, including surveillance, risk
				assessments, or other regulatory and oversight activities. Nothing in this
				subsection authorizes the Commission to withhold information from the Congress
				or prevent the Commission from complying with a request for information from
				any other Federal department or agency requesting the information for purposes
				within the scope of jurisdiction of that department or agency, or complying
				with an order of a court of the United States in an action brought by the
				United States or the Commission. For purposes of section 552 of title 5, United
				States Code, this section shall be considered a statute described in subsection
				(b)(3)(B) of such section 552. Collection of information pursuant to section 31
				shall be an administrative action involving an agency against specific
				individuals or agencies pursuant to section 3518(c)(1) of title 44, United
				States
				Code.
						.
				(e)Expansion of
			 audit information To be produced and exchangedSection 106 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7216) is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)Production of
				documents
							(1)Production by
				foreign firmsIf a foreign
				public accounting firm issues an audit report, performs audit work, conducts
				interim reviews, or performs material services upon which a registered public
				accounting firm relies in the conduct of an audit or interim review, the
				foreign public accounting firm shall—
								(A)produce its audit work papers and all other
				documents related to any such audit work or interim review to the Commission or
				the Board; and
								(B)be subject to the jurisdiction of the
				courts of the United States for purposes of enforcement of any request for such
				documents.
								(2)Other
				productionAny registered
				public accounting firm that relies, in whole or in part, on the work of a
				foreign public accounting firm in issuing an audit report, performing audit
				work, or conducting an interim review, shall—
								(A)produce the audit
				work papers of the foreign public accounting firm and all other documents
				related to any such work in response to a request for production by the
				Commission or the Board; and
								(B)secure the
				agreement of any foreign public accounting firm to such production, as a
				condition of the reliance by the registered public accounting firm on the work
				of that foreign public accounting
				firm.
								;
				(2)by redesignating subsection (d) as
			 subsection (g); and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Service of
				requests or process
							(1)In
				generalAny foreign public
				accounting firm that performs work for a domestic registered public accounting
				firm shall furnish to the domestic registered public accounting firm a written
				irrevocable consent and power of attorney that designates the domestic
				registered public accounting firm as an agent upon whom may be served any
				process, pleadings, or other papers in any action brought to enforce this
				section.
							(2)Specific audit
				workAny foreign public
				accounting firm that issues an audit report, performs audit work, performs
				interim reviews, or performs material services upon which a registered public
				accounting firm relies in the conduct of an audit or interim review, shall
				designate to the Commission or the Board an agent in the United States upon
				whom may be served any process, pleading, or other papers in any action brought
				to enforce this section or any request by the Commission or the Board under
				this section.
							(e)SanctionsA
				willful refusal to comply, in whole in or in part, with any request by the
				Commission or the Board under this section, shall be deemed a violation of this
				Act.
						(f)Other means of
				satisfying production obligationsNotwithstanding any other
				provisions of this section, the staff of the Commission or the Board may allow
				a foreign public accounting firm that is subject to this section to meet
				production obligations under this section through alternate means, such as
				through foreign counterparts of the Commission or the
				Board.
						.
				(f)Sharing
			 privileged information with other authoritiesSection 24 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78x) is amended—
				(1)in subsection (d), as amended by subsection
			 (d)(1)(A), by striking subsection (f) and inserting
			 subsection (g);
				(2)in subsection
			 (e), as added by subsection (d)(1)(C), by striking subsection
			 (f) and inserting subsection (g);
				(3)by redesignating subsection (f) as
			 subsection (g); and
				(4)by inserting after subsection (e) the
			 following:
					
						(f)Sharing
				privileged information with other authorities
							(1)Privileged
				information provided by the commissionThe Commission shall not
				be deemed to have waived any privilege applicable to any information by
				transferring that information to or permitting that information to be used
				by—
								(A)any agency (as
				defined in section 6 of title 18, United States Code);
								(B)the Public
				Company Accounting Oversight Board;
								(C)any
				self-regulatory organization;
								(D)any foreign
				securities authority;
								(E)any foreign law
				enforcement authority; or
								(F)any State
				securities or law enforcement authority.
								(2)Nondisclosure of
				privileged information provided to the commissionThe Commission
				shall not be compelled to disclose privileged information obtained from any
				foreign securities authority, or foreign law enforcement authority, if the
				authority has in good faith determined and represented to the Commission that
				the information is privileged.
							(3)Nonwaiver of
				privileged information provided to the commission
								(A)In
				generalFederal agencies, State securities and law enforcement
				authorities, self-regulatory organizations, and the Public Company Accounting
				Oversight Board shall not be deemed to have waived any privilege applicable to
				any information by transferring that information to or permitting that
				information to be used by the Commission.
								(B)ExceptionThe
				provisions of subparagraph (A) shall not apply to a self-regulatory
				organization or the Public Company Accounting Oversight Board with respect to
				information used by the Commission in an action against such
				organization.
								(4)DefinitionsFor
				purposes of this subsection—
								(A)the term
				privilege includes any work-product privilege, attorney-client
				privilege, governmental privilege, or other privilege recognized under Federal,
				State, or foreign law;
								(B)the term
				foreign law enforcement authority means any foreign authority that
				is empowered under foreign law to detect, investigate or prosecute potential
				violations of law; and
								(C)the term
				State securities or law enforcement authority means the authority
				of any State or territory that is empowered under State or territory law to
				detect, investigate, or prosecute potential violations of
				law.
								.
				5.Modernization of
			 investor protections
			(a)Municipal
			 securitiesSection 15B of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–4) is amended—
				(1)by striking (b)(1) Not later
			 and all that follows through succeed such initial members. and
			 inserting the following:
					
						(b)Municipal
				Securities Rulemaking Board
							(1)Composition of
				the Municipal Securities Rulemaking BoardNot later than October 1, 2010, the
				Municipal Securities Rulemaking Board (hereinafter in this section referred to
				as the Board), shall—
								(A)be composed of members who shall perform
				the duties set forth in this section; and
								(B)shall consist of—
									(i)a majority of
				independent public representatives, at least 1 of whom shall be representative
				of investors in municipal securities and at least 1 of whom shall be
				representative of issuers of municipal securities (which members are
				hereinafter referred to as public representatives);
									(ii)at least 1
				individual who is representative of municipal securities brokers and municipal
				securities dealers that are not banks or subsidiaries, departments or divisions
				of banks (which members are hereinafter referred to as broker-dealer
				representatives); and
									(iii)at least 1
				individual who is representative of municipal securities dealers that are banks
				or subsidiaries, departments or divisions of banks (which members are
				hereinafter referred to as bank
				representatives).
									;
				and
				(2)in paragraph (2),
			 by amending subparagraph (B) to read as follows:
					
						(B)establish fair procedures for the
				nomination and election of members of the Board and assure fair representation
				in such nominations and elections of municipal securities brokers and municipal
				securities dealers. Such rules—
							(i)shall establish requirements
				regarding the independence of public representatives;
							(ii)shall provide that the number of
				public representatives of the Board shall at all times exceed the total number
				of broker-dealer representatives and bank representatives;
							(iii)shall establish minimum knowledge,
				experience, and other appropriate qualifications for individuals to serve as
				public representatives, which may include prior work experience in the
				securities, municipal finance, or municipal securities industries;
							(iv)shall specify the term members
				shall serve; and
							(v)may increase or decrease the number
				of members which shall constitute the whole Board, except that in no case may
				the number of members of the whole Board be an even
				number.
							.
				(b)Beneficial
			 ownership and short-Swing profit reporting
				(1)Beneficial
			 ownership reportingSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended—
					(A)in subsection
			 (d)—
						(i)in
			 paragraph (1)—
							(I)by inserting
			 after within ten days after such acquisition, the following: “or
			 within such shorter period as the Commission may establish, by rule,”;
			 and
							(II)by striking
			 send to the issuer of the security at its principal executive office, by
			 registered or certified mail, send to each exchange on which the security is
			 traded, and; and
							(ii)in
			 paragraph (2)—
							(I)by striking
			 in the statements to the issuer and the exchange, and;
			 and
							(II)by striking
			 shall be transmitted to the issuer and the exchange and;
			 and
							(B)in subsection
			 (g)—
						(i)in
			 paragraph (1), by striking shall send to the issuer of the security
			 and; and
						(ii)in
			 paragraph (2)—
							(I)by striking
			 sent to the issuer and; and
							(II)by striking
			 shall be transmitted to the issuer and.
							(2)Short-swing
			 profit reportingSection 16(a) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78p(a)) is amended—
					(A)in paragraph (1),
			 by striking (and, if such security is registered on a national
			 securities exchange, also with the exchange); and
					(B)in paragraph
			 (2)(B), by inserting after officer the following: , or
			 within such shorter period as the Commission may establish, by
			 rule.
					(c)Enhanced
			 application of antifraud provisionsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
				(1)in section
			 9—
					(A)by striking
			 registered on a national securities exchange each place that
			 term appears and inserting other than a government
			 security;
					(B)in subsection (b),
			 by striking by use of any facility of a national securities
			 exchange,; and
					(C)in subsection (c),
			 by inserting after unlawful for any the following:
			 broker, dealer, or;
					(2)in section 10(a)(1), by striking
			 registered on a national securities exchange and inserting
			 other than a government security; and
				(3)in section
			 15(c)(1)(A), by striking otherwise than on a national securities
			 exchange of which it is a member.
				(d)Definition of
			 interested personSection 2(a)(19)(A) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–2(a)(19)(A)) is amended—
				(1)by striking clause (v) and inserting the
			 following:
					
						(v)any natural person who is a member of a
				class of persons who the Commission, by rule or regulation, determines are
				unlikely to exercise an appropriate degree of independence as a result
				of—
							(I)a material
				business or professional relationship with such company or any affiliated
				person of such company; or
							(II)a close familial
				relationship with any natural person who is an affiliated person of such
				company,
							;
				(2)by striking
			 clause (vi);
				(3)by redesignating
			 clause (vii) as clause (vi); and
				(4)in clause (vi), as
			 so redesignated, by striking two and inserting
			 5.
				(e)Lost and stolen
			 securitiesSection 17(f)(1)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78q(f)(1)) is amended—
				(1)in subparagraph (A), by striking
			 missing, lost, counterfeit, or stolen securities and inserting
			 securities that are missing, lost, counterfeit, stolen, cancelled, or
			 any other category of securities as the Commission, by rule, may
			 prescribe; and
				(2)in subparagraph
			 (B), by striking or stolen and inserting stolen,
			 cancelled, or reported in such other manner as the Commission, by rule, may
			 prescribe.
				(f)FingerprintingSection 17(f)(2) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78q(f)(2)) is amended—
				(1)in the first
			 sentence, by striking and registered clearing agency, and
			 inserting registered clearing agency, registered securities information
			 processor, national securities exchange, and national securities
			 association; and
				(2)in the second
			 sentence, by striking or clearing agency, and inserting
			 clearing agency, securities information processor, national securities
			 exchange, or national securities association,.
				6.Commission
			 organizational study and reform
			(a)Study
			 required
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Securities and Exchange Commission (in this section referred to
			 as the Commission) shall hire an independent consultant of high
			 caliber who has expertise in organizational restructuring and the operations of
			 capital markets to examine the internal operations, structure, funding, and the
			 need for comprehensive reform of the Commission, as well as the relationship of
			 the Commission with and the reliance by the Commission on self-regulatory
			 organizations and other entities relevant to the regulation of securities and
			 the protection of securities investors that are under the oversight of the
			 Commission.
				(2)Specific areas
			 for studyThe study required under paragraph (1) shall, at a
			 minimum, include the study of—
					(A)the possible elimination of unnecessary or
			 redundant units at the Commission;
					(B)improving
			 communications between offices and divisions of the Commission;
					(C)the need to put in place a clear
			 chain-of-command structure, particularly for enforcement examinations and
			 compliance inspections;
					(D)the effect of high-frequency trading and
			 other technological advances on the market and what the Commission requires to
			 monitor the effect of such trading and advances on the market;
					(E)the hiring
			 authorities, workplace policies, and personal practices of the Commission,
			 including—
						(i)whether there is a
			 need to further streamline hiring authorities for those who are not lawyers,
			 accountants, compliance examiners, or economists;
						(ii)whether there is
			 a need for further pay reforms;
						(iii)the diversity of skill sets of Commission
			 employees and whether the present skill set diversity efficiently and
			 effectively fosters the mission of the Commission of investor protection;
			 and
						(iv)the
			 application of civil service laws by the Commission;
						(F)whether the
			 oversight by the Commission of, and reliance by the Commission on,
			 self-regulatory organizations promotes efficient and effective governance for
			 the securities markets; and
					(G)whether adjusting the reliance by the
			 Commission on self-regulatory organizations is necessary to promote more
			 efficient and effective governance for the securities markets.
					(b)Consultant
			 reportNot later than 150 days after the independent consultant
			 is retained under subsection (a), the independent consultant shall submit a
			 report to the Commission and to Congress containing—
				(1)a detailed description of any findings and
			 conclusions made while carrying out the study required under subsection (a)(1);
			 and
				(2)recommendations
			 for legislative, regulatory, or administrative action that the independent
			 consultant determines appropriate to enable the Commission and other entities
			 on which the independent consultant reports to perform the missions of the
			 Commission, whether mandated by statute or otherwise.
				(c)Commission
			 reportNot later than 6 months after the date on which the
			 consultant submits the report under subsection (b), and every 6 months
			 thereafter during the 2-year period following the date on which the consultant
			 submits the report under subsection (b), the Commission shall submit a report
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives describing the
			 implementation by the Commission of the regulatory and administrative
			 recommendations contained in the report of the independent consultant under
			 subsection (b).
			
